OPINION
GILDEA, Chief Justice.
This contested adoption ease arises out of two petitions to adopt P.U.K. and D.F.K.: one filed by S.G. and L.G., P.U.K and D.F.K’s foster parents; and one filed by D.D. and L.D., P.U.K. and D.F.K.’s *120grandmother and step-grandfather. The district court considered both petitions and found that it was in the best interests of P.U.K. and D.F.K. to be adopted by S.G. and L.G. (“foster parents”) and accordingly granted their petition. The court then denied the adoption petition of D.D. and L.D. (“grandparents”). The grandparents appealed to the Minnesota Court of Appeals, which upheld the district court’s decision, concluding that “the ultimate determination of a child’s placement depends upon examination of the child’s best interests” and “the district court did not abuse its discretion in granting [the] foster parents’ adoption petition.” In re Petition of S.G. & L.G. to Adopt P.U.K. & D.F.K, No. A12-0066, 2012 WL 3262976, at *1, *6 (Minn.App. Aug. 6, 2012).
In this appeal, the grandparents argue that the district court erred in not according them preference and ignoring the plain language of Minn.Stat. § 259.57, subd. 2(c) (2012) by considering the grandparents’ and foster parents’ petitions side-by-side. The grandparents also argue that the district court abused its discretion by misapplying some of the factors enumerated in Minn.Stat. § 260C.212, subd. 2(b) (2012). Because the district court properly applied Minn.Stat. § 259.57, subd. 2(e) and did not abuse its discretion, we affirm.
This action involves two young children, P.U.K. and her sister, D.F.K. P.U.K. was born on October 9, 2009 in Minneapolis. Her biological mother is J.S. and her biological father is P.K. At P.U.K.’s birth, both she and J.S. tested positive for cocaine. P.U.K. was born full-term but significantly underweight, had tremors in her hands and legs, and very dry skin — all symptoms consistent with prenatal cocaine exposure. She was very tense, needed to be swaddled all the time, and her eyes did not focus well. P.U.K. has reached developmental milestones, such as smiling and laughing, late in the normal range. L.G. described P.U.K. as a “feisty,” high-spirited child who makes good eye contact; but P.U.K. also is emotionally volatile and extremely sensitive to all types of stimuli, has trouble self-soothing and problem solving, does not handle change or separation well, and has trouble sleeping at night.
D.F.K. was born on September 22, 2010. Her biological parents also are J.S. and P.K. At D.F.K’s birth, both she and J.S. tested positive for cocaine. D.F.K. was born full-term and underweight. She smiles often, makes good eye contact, and usually sleeps through the night. L.G. stated that D.F.K. is very attached to L.G. and has anxiety about strangers. D.F.K.’s development is delayed by about 3 months, but she does not qualify for the school district’s special services.
Both P.U.K. and D.F.K. were placed in the foster parents’ home for foster care within days of their births and have continuously resided with the foster parents.1 Immediately after each child was placed in foster care, the Hennepin County Human Services and Public Health Department (“the County”) filed a petition to involuntarily terminate parental rights to each child. The County was aware of J.S.’s lengthy history of chemical dependency and her abandonment of two previous children. Additionally, the County was aware *121that P.U.K and D.F.K’s father, P.K., was an active drug user and had a history of domestic violence.
The district court involuntarily terminated the parental rights of J.S. and P.K. to P.U.K. by default in early June 2010. Approximately 5 months later, in November 2010, the court involuntarily terminated the parental rights of J.S. and P.K. to D.F.K. by default. As a result of the terminations of parental rights, P.U.K. and D.F.K. are in the legal custody of the Minnesota Commissioner of Human Services (“the Commissioner”) and are state wards for adoption. Minn.Stat. § 260C.325, subd. 1 (2012).
D.D. first contacted the County and expressed interest in adopting P.U.K. in December 2009.2 For reasons that are not clear, however, the County did not identify her as a permanency resource for P.U.K. until March 4, 2010. To investigate and determine whether the grandparents were an appropriate adoptive placement, the County sent, in April 2010, an Interstate Compact on the Placement of Children (“ICPC”) request to the State of Mississippi, asking Mississippi to conduct a home study.3 Mississippi did not respond to the ICPC request for several months, in part because L.D. refused to attend required training classes or provide fingerprints. D.D. informed the County that L.D. was “old school” and was not going to get fingerprinted or attend classes. On November 30, 2010, the County withdrew its ICPC request due to lack of progress.
In December 2010, the County asked the foster parents if they were willing to adopt P.U.K. and D.F.K. The foster parents consented to the adoption, and the County reported to the district court that it supported the foster parents as an adoptive placement for the children and was working with the foster parents toward the adoption. On March 17, 2011, the foster parents filed a petition to adopt P.U.K. and D.F.K.
After the County asked the foster parents to consider adopting the children, but *122before the foster parents filed their petition, the County finally received an approved home study from Mississippi regarding the grandparents. At that point, the County resumed consideration of the grandparents as an adoptive placement for P.U.K. and D.F.K. And, on April 12, 2011, D.D. filed a petition to adopt P.U.K. and D.F.K. The petition was later amended to add L.D. as an adoptive parent. The County thereafter notified the district court that it had decided to withdraw its support of the foster parents’ petition and that the County instead supported the grandparents’ petition.4
The district court consolidated the petitions of the foster parents and grandparents and scheduled phase one of a contested adoption trial for the end of June 2011. See Minn. R. Adoption P. 44. The Commissioner was unwilling to consent to the adoption of P.U.K. and D.F.K. by either the foster parents or the grandparents.5 See In re Petition to Adopt S.T. & N.T., 512 N.W.2d 894, 897 (Minn.1994) (holding that the district court has “jurisdiction over the adoption proceeding absent the Commissioner’s consent”). As a result, the parties stipulated that the court: (1) find it unreasonable that DHS had not consented to the adoption of the children by either party, (2) waive phase one of the trial, and (3) proceed immediately to phase two.
Phase two of the contested adoption trial was held in Hennepin County District Court in August and September 2011. Following phase two of the trial, the district court evaluated the “best-interests” factors in MinmStat. § 260C.212, subd. 2(b), first with respect to the grandparents and then with respect to the foster parents. The court considered the testimony of the girls’ guardian ad litem, an expert witness, and the girls’ pediatrician. The court concluded that, by a preponderance of the evidence, it was in the best interests of P.U.K. and D.F.K. to be adopted by the foster parents. The court expressed concerns about the grandparents’ ability to acknowledge and properly address the girls’ special needs, and noted the potential emotional and developmental damage that could result from removing the girls from the only home they know. Additionally, the court noted the secure, happy, and healthy relationship the girls have with the foster parents, and expressed hope the foster parents would allow the girls to form a relationship with the grandparents. The court therefore granted the foster parents’ petition to adopt P.U.K. and D.F.K. and denied the grandparents’ petition.
*123The grandparents appealed to the court of appeals. In re Petition of S.G. & L.G. to Adopt P.U.K. & D.F.K., 2012 WL 3262976, at *2. The court of appeals affirmed, concluding that the district court did not err in its application of Minn.Stat. § 259.57, subd. 2(c) by considering the grandparents’ petition but ultimately deciding that the girls’ best interests did not support granting their petition. Id. at *6. Additionally, the court of appeals held that the district court did not abuse its discretion in evaluating the best interests factors. Id. at *9.
We granted the grandparents’ petition for review. On appeal to our court, the grandparents argue that the district court erred in its application of MinmStat. § 259.57, subd. 2(c). The grandparents also argue that the district court erred in concluding that the foster parents’ adoption of the children would be in the best interests of the children. We consider each argument in turn.
I.
We turn first to the issue of whether the district court erred in its application of Minn.Stat. § 259.57, subd. 2(c), which requires the court to “consider placement, consistent with the child’s best interests and in the following order, with (1) a relative or relatives of the child, or (2) an important friend with whom the child has resided or had significant contact.” We review the district court’s legal interpretation of the adoption statute de novo. In re the Adoption of C.H., 554 N.W.2d 737, 742 (Minn.1996).
The grandparents contend that the district court did not follow the proper procedure and ignored the plain language of Minn.Stat. § 259.57, subd. 2(c) by considering the grandparents’ and foster parents’ petitions side-by-side, rather than considering the grandparents’ petition in its entirety before addressing the other petition. What the court should have done, according to the grandparents, was consider their petition first and, “if it determined that placement with [the grandparents] was consistent with the children’s best interests, stopped there.” The court should only have moved on to consider the foster parents’ petition, the grandparents argue, “if it found that placement with [the grandparents] was not consistent with the children’s best interests.” Additionally, the grandparents contend that without special weight being given to the relative preference in Minn.Stat. § 259.57, subd. 2(c), foster parents will have an enormous advantage over relatives in situations where children are already living with the foster parents.
The foster parents argue that the best interests of the children is the primary issue in all adoptions and we should not lose sight of that when interpreting Minn. Stat. § 259.57, subd. 2(c). The foster parents further argue that the district court is required to make an individualized determination of the children’s needs based on the statutory placement factors in Minn. Stat. § 260C.212, subd. 2(b), rather than applying a broad policy favoring the placement of children with relatives. Additionally, the foster parents argue that because Minn. R. Adoption P. 44.04 requires the petitioner to prove by a preponderance of evidence that the adoption is in the best interests of the child, the district court should not be required to find that it is not in the best interests of the child to be adopted by one party after the court has decided it is in the best interests of the child to be adopted by the other party.
We recognize that “[a]doption is a creation of statute and therefore the court’s authority in matters relating to adoption is limited to the authority set forth by statute.” In re the Adoption of *124C.H., 554 N.W.2d at 740; see also In re McKenzie, 197 Minn. 234, 236, 266 N.W. 746, 747 (1936) (“Adoption is a creature of statute. It was unknown to the common law.”).6 The language of the statute at issue here — Minn. Stat. § 259.57, subd. 2(c) — requires the district court to “consider placement, consistent with the child’s best interests and in the following order, with (1) a relative or relatives of the child or (2) an important friend with whom the child has resided or had significant contact.” Notably, unlike in previous versions of Minn.Stat. § 259.57, subd. 2, the word “preference” does not appear in the current version. Compare, e.g., Minn. Stat. § 259.57, subd. 2(c) (2012) (“In reviewing adoptive placement and in determining appropriate adoption, the court shall consider placement, consistent with the child’s best interests and in the following order, with (1) a relative or relatives of the child....”), with Minn.Stat. § 259.57, subd. 2 (1994) (“[I]n determining appropriate adoption, the court shall give preference, in the absence of good cause to the contrary, to (a) a relative or relatives of the child....”). The current version of the statute requires the district court to “consider” placement with “a relative or relatives of the child” before considering placement with “an important friend with whom the child has resided or had significant contact.” Minn.Stat. § 259.57, subd. 2(c) (2012).
The American Heritage Dictionary defines “consider” as “[t]o think carefully about,” “[t]o form an opinion about; judge” or “[t]o take into account; bear in mind.” The American Heritage Dictionary of the English Language 402 (3d ed.1996). By contrast, the word “preference” is defined as “[t]he selecting of someone or something over another or others.” Id. at 1428. Therefore, under the current statute, the district court was required to think carefully and form an opinion about the grandparents’ petition before considering the petition of the foster parents. But the language directing the order of consideration does not require that the district court prefer a relative over a nonrelative in determining the best interests of the child, nor does it establish a preference for relatives in the same way that earlier versions of the statute did. See, e.g., Minn.Stat. § 259.57, subd. 2 (1994) (“[I]n determining appropriate adoption, the court shall give preference, in the absence of good cause to the contrary, to (a) a relative or relatives of the child....”).
The district court’s analysis comports with the plain language of the statute. In its order, the court analyzed each of the best interests factors in Minn.Stat. § 260C.212, subd. 2(b), first with respect to the grandparents and then with respect to the foster parents. The court also considered the recommendation of the guardian ad litem and expert testimony at trial. Then, the court concluded that “[although the Court is convinced that [the grandparents] love the children and would adequately provide for their physical needs, the Court has real concerns about [the grandparents’] ability to recognize the children’s need for services and seek out additional services if necessary.” In reaching this conclusion, the court noted that “[D.D.] was unable to identify any of the *125girls’ special needs except for [P.U.K.] ’s difficulty sleeping.” The court also relied on the testimony of the expert witness and the pediatrician, both of whom recommended that the girls remain with the foster parents. Finally, the court concluded that it did “not believe it is in P.U.K’s and D.F.K’s best interests to be removed from [the foster parents’] home.”
It is true that the district court did not analyze the grandparents’ petition in its entirety before turning to analyze the foster parents’ petition. The court also did not expressly conclude in its order that it was not in the girls’ best interests to be adopted by their grandparents, which would be the better practice. But the court did consider and then form a conclusion about the grandparents’ petition with respect to each factor before considering the foster parents’ petition on that factor. Additionally, when the court ultimately concluded that it was not in the best interests of P.U.K. and D.F.K. to be removed from the foster parents’ home, it impliedly concluded, as the court of appeals noted, that it was not in the best interests of P.U.K. and D.F.K. to be adopted by the grandparents. Only then did the court grant the petition of the foster parents to adopt P.U.K. and D.F.K.
The current version of Minn-Stat. § 259.57, subd. 2(c), requires that the district court first consider adoption by relatives before considering adoption by non-relatives. The consideration requirement is not meaningless, as the grandparents suggest. This is so because if both the relative and nonrelative petitioners are equally qualified to adopt and the best interests analysis renders an equivalent result as to each party, the relative would benefit from being considered first and could proceed with the adoption. That is not, however, the situation presented here. Here, the court considered the grandparents’ petition first with respect to each statutory factor and made a determination about the grandparents’ petition consistent with the overarching purpose of the adoption statute, safeguarding the best interests of the children. We therefore hold that the district court did not err in its application of Minn.Stat. § 259.57, subd. 2(c).
II.
We turn next to the question of whether the district court abused its discretion in determining that it was in the best interests of P.U.K. and D.F.K. to be adopted by the foster parents. Minnesota law requires the district court to “ensure that the best interests of children are met by” conducting “an individualized determination of the needs of the child.” Minn. Stat. § 259.57, subd. 2(a) (2012). To make this determination, the court is directed to consider the following factors:
(1) the child’s current functioning and behaviors; (2) the medical needs of the child; (3) the educational needs of the child; (4) the developmental needs of the child; (5) the child’s history and past experience; (6) the child’s religious and cultural needs; (7) the child’s connection with a community, school, and faith community; (8) the child’s interests and talents; (9) the child’s relationship to current caretakers, parents, siblings, and relatives; and (10) the reasonable preference of the child, if the court, or the child-placing agency in the case of a voluntary placement, deems the child to be of sufficient age to express preferences.
Minn.Stat. § 260C.212, subd. 2(b).
 We review the district court’s decision whether to grant an adoption petition under the abuse of discretion standard. In re Jordet, 248 Minn. 433, 443, 80 N.W.2d 642, 649 (1957). Due to the num*126ber of statutory factors and the overall best interests standard, we have recognized that “[i]n any particular case ... the trial court has a substantial degree of latitude in determining whether” the child’s best interests favor adoption by a relative or a nonrelative. In re the Adoption of C.H., 554 N.W.2d at 743; see also id. (“ ‘[B]eeause the decision to grant or deny consent to an adoption cannot be made without considering the particular situation of the child, the trial court must be free to examine all relevant evidence....’” (quoting In re S.T. and N.T., 512 N.W.2d at 898)). But, in exercising its discretion, “a trial court must make detailed factual findings showing that the child’s best interests are being served.” Id. (citation omitted) (internal quotation marks omitted); see also In re Welfare of M.M., 452 N.W.2d 236, 239 (Minn.1990) (concluding that “the district court’s findings of fact are deficient” because “the trial court merely recited or summarized excerpted portions of testimony of several ... witnesses”).
Our review of the district court’s reasoning and the evidence in the record shows no abuse of discretion here. The court’s order contains detailed findings and analysis demonstrating that the court focused on the best interests of the children, as the statute requires. Minn.Stat. § 259.57, subd. 2(c) (noting that “the court shall consider placement, consistent with the child’s best interests”). The court explained the reasons for its conclusion that it was in the best interests of P.U.K. and D.F.K. to be adopted by the foster parents. Specifically, the court had “real concerns” with the grandparents’ ability to meet and address the children’s existing, and any future, special needs. The court also expressed the belief that “there is a real risk of future emotional and developmental damage if the children are removed” from the foster parents’ home. The evidence in the record supports the court’s concerns. See In re the Adoption of C.H., 554 N.W.2d. at 743 (upholding the district court’s decision where the court’s “detailed findings of fact [were] well substantiated by the evidence and thoroughly supported] its conclusion”).
The grandparents, however, urge us to conclude that the district court abused its discretion and they challenge the court’s findings with respect to the children’s medical, educational, and developmental needs, the children’s cultural needs, and the willingness of the foster parents to allow the children to have a relationship with their biological family. The grandparents contend the court improperly deemphasized their ability to care for the children’s special needs, gave no weight to them ability to best meet the children’s cultural needs, and glossed over L.G.’s statement that she would not allow the children to have a relationship with their biological family. The grandparents’ arguments do not demonstrate that the district court abused its discretion.
With respect to the medical, educational, and developmental needs of the children, the record confirms that they have special needs, including delayed development and other behaviors suggesting that they have been affected by prenatal exposure to cocaine. The record also contains the testimony of the expert witness and the girls’ pediatrician suggesting that children prenatally exposed to cocaine have a more difficult time adjusting and adapting to change. The district court carefully and extensively considered the impact of the children’s special needs on possible placement with both the grandparents and the foster parents. The court’s findings of fact were specific and detailed with respect to the children’s needs, the reluctance of the grandparents to acknowledge those needs, and the foster parents’ efforts to address the children’s needs. The evi*127dence in the record supports the district court’s findings.
With respect to P.U.K’s and D.F.K’s cultural needs, the record reflects that the girls are African-American, as are the grandparents, and the district court’s findings reflect that D.D. could support the cultural needs of P.U.K. and D.F.K., and that D.D. believes it important for the children to learn about their family and its traditions.7 The foster parents, as well as their biological children, are Caucasian. The foster parents have adopted two sons who are Asian-American and African-American respectively, and an African-American friend lives with the family. The district court did not specifically explain how the foster parents were able to meet the cultural needs of the children other than to find that the foster parents “believe that diversity is very important.” We share the court of appeals’ concern that the district court’s findings on this factor “grossly simplify” the girls’ needs. In re Petition of S.G. & L.G. to Adopt P.U.K. & D.F.K, 2012 WL 3262976, at *7. But given our deferential standard of review, we cannot say that the court’s analysis of this factor renders its overall best-interests analysis an abuse of discretion.
Finally, with respect to whether P.U.K. and D.F.K. will continue to have a relationship with their biological family, the record contains conflicting evidence.8 We do not disturb “findings of fact based on conflicting evidence ... unless manifestly and palpably contrary to the evidence as a whole.” In re the Adoption of C.H., 554 N.W.2d at 743 (citation omitted) (internal quotation marks omitted). The district court’s finding with regard to the foster parents’ commitment to ensuring that the girls maintain a relationship with their biological family cannot be set aside under that standard.
In sum, we have carefully reviewed the record and this review convinces us that the district court did not abuse its discretion in concluding that adoption by the foster parents is in P.U.K.’s and D.F.K.’s best interests.
Affirmed.
Concurring, ANDERSON, PAUL, J.
Concurring in part, dissenting in part, WRIGHT, J.

. The foster parents are a married couple residing in Plymouth. S.G. is a certified public accountant and L.G. works part-time at her church but is otherwise a homemaker. The foster parents obtained their foster care license in August 2008 and currently have nine children living in their home, including their four biological children, two adopted children, a friend of their daughter, and P.U.K. and D.F.K. The district court found that the foster parents have met the needs of P.U.K. and D.F.K. and "have been caring, patient, and loving parents.”


. The grandparents are a married couple residing in Gautier, Mississippi. D.D. is the paternal grandmother of P.U.K. and D.F.K. and L.D. is the girls’ step-grandfather. D.D. is employed part-time cleaning homes, and L.D. is retired. They also own and manage rental properties. The grandparents were licensed as “resource parents” in January 2011, but they do not have any children currently living in their home. See North American Council on Adoptable Children, A Handbook for Training Concurrent Permanency Planning Resource Parents in Minnesota 1-2, available at http://www.nrcpfc.org/cpt/docs/ concurrenthandbookfosterparents.pdf. (last visited March 14, 2013) (defining “resource parents” as individuals who "agree to serve as the young child's temporary foster family, and at the same time commit to adopt or assume legal custody of the child should birth family reunification efforts fail”). The district court found "that the [grandparents] love the children and would adequately provide for their physical needs.”


. See Minn.Stat. § 260.851 (2012). The ICPC is an agreement among the "fifty states that coordinates the movement of children across state lines for the purpose of placement in ... adoptive homes.” Secretariat to the Association of Administrators of the Interstate Compact on the Placement of Children, Guide to the Interstate Compact on the Placement of Children, (1992) available at http://www.dhs. state.mn.us/main/idcplg?IdcService=GET_ DYNAMIC-CONVERSION&Revision SelectionMethod= Latest Released&dDoc Name=id_001471 (last visited March 14, 2013). The ICPC requires that "|p]rior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice.” Minn.Stat. § 260.851, art. 3(b). The receiving state then has the responsibility to determine whether the transfer and placement would be "contrary to the interests of the child.” Id., art. 3(d).


. Before the adoption could proceed, however, the County was required to obtain authorization from the Minnesota Department of Human Services ("DHS”) Sibling Separation Review Team ("SSRT”) to separate the girls from their older brother. Two of the three people on the SSRT recommended that P.U.K. and D.F.K. not be removed from the foster parents’ home. One member wrote "[P.U.K.] and [D.F.K.] have been in their placements almost since birth. Although this is not the best practice, it would not be in the children’s best interest to be moved now.” The DHS formally approved the County’s request for sibling separation on February 9, 2011.


. When a child is in the legal custody of the Commissioner, the child cannot be adopted absent the Commissioner’s written consent. Minn. R. Adoption P. 33.01(g). If the Commissioner does not consent, the adoption trial is then held in two phases. Minn. R. Adoption P. 42.03, subd. 2. The first phase is to "determine whether the consent to the adoption by the Commissioner ... was unreasonably withheld from the petitioner” and the second phase to "determine whether adoption is in the best interests of the child, and, if so, adoption by whom.” Id.


. We recognize that our previous case law discussed a common law preference for relatives. In re Welfare of M.M., 452 N.W.2d 236, 238 (Minn. 1990) (noting that in the absence of a child's natural parents, relatives often step forward to assume a parental role such that "a body of common law developed according a custodial preference to near relatives”). At oral argument, however, both parties agreed that this case presents only an issue of statutory interpretation.


. Although the Legislature has eliminated the race or national origin of the adoptive parent as factors in considering an appropriate placement, and "[p]lacement of a child cannot be delayed or denied based on [the] race ... of the adoptive parent or child,” Minn. Stat. § 259.57, subd. 2(c), the requirement to consider a child's "cultural needs” in the best-interests analysis, Minn. Stat. § 260C.212, subd. 2(b), demonstrates that those aspects of one’s identity that are informed by racial and ethnic heritage, cultural values, and traditions passed across generations are relevant factors in determining the child’s best interests.


. D.D. testified about her family-centered life and the important connection she provides to the children's biological family. L.G. also testified that she wanted P.U.K. and D.F.K. to have a relationship with their biological family, including D.D. But L.G. said she had changed her mind over the course of the proceedings. Based on its consideration of the totality of the evidence and the proceedings, the district court expressed its hope "that this statement was only made due to the highly emotional nature of these proceedings. The Court is confident that [L.G.] understands the value for adopted children of having a relationship with their biological families ... and urges her not to let these proceedings prevent [P.U.K.] and [D.F.K.] from having such a relationship with [D.D.].” Further, the record reflects that the foster parents have facilitated a relationship between their adopted son and his biological family.